EXHIBIT 10.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into this 19th day of November, 2012, by and between Sensational Brands, Inc., a Florida corporation (the “Purchaser,” “SBI-FL,” or the “Company”) and Sensational Brands, Inc., a Texas corporation (the “Seller,” “SBI-TX”). WHEREAS, the Purchaser agrees to buy certain Sensational brand related assets owned by the Seller, as described in Schedule A, and operate as Sensational Brands, Inc., a Florida corporation which is wholly-owned by Green Hygienics, Inc. (“GHI”), a Florida corporation.This Agreement is for the purchase price of five hundred thousand (500,000) warrants for common stock of Green Innovations Ltd. (OTCBB: GNIN), the parent company of GHI, with an exercise price of $0.01 per share (see Schedule D). NOW THEREFORE BE IT RESOLVED, in consideration of the mutual covenants, promises, warranties and other good and valuable consideration set forth herein, the Parties agree as follows: 1. Assets. Upon the closing of this Agreement (the “Closing”), Seller shall transfer and convey, and Purchaser shall acquire, all of Seller’s right, title and interest in the assets listed in Schedule A, free and clear of any liens, encumbrances or liabilities. 2. Liabilities. Purchaser is acquiring no liabilities of SBI-TX. 3. No Undisclosed Liabilities.Seller does not have any liability, indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of any type, in regards to the assets being acquired, whether accrued, absolute, contingent, matured, unmatured or other (whether or not required to be reflected in financial statements in accordance with GAAP). 4. Seller’s Representations and Warranties. Seller represents and warrants as follows: a) Seller has clear and marketable title to all of the Assets, and there are no liens, liabilities or encumbrances attached to or otherwise encumbering the Assets, nor will Seller take any action that may result in the encumbering of any Asset prior to Closing. b) Seller has the legal authority and power to sell the Assets to the Purchaser, and no consent is required from any other person or entity to authorize the sale of the Assets. c) There is no litigation, arbitration, or other legal proceeding currently ongoing, pending, or threatened against Seller in regards to the certain assets being acquired, nor does Seller have any reason to believe that any such proceeding will be brought or threatened in the future. d) Seller has all permits, licenses, rights, registrations, and other approvals (the “Approvals”) necessary to operate its business as it is currently operated.All Approvals are current and in full effect, and Seller is in compliance with the terms and conditions imposed by all such Approvals. e) Seller’s business is currently in material compliance with all laws, rules, regulations and ordinances to which it is subject. f) the Assets do not constitute all of the assets of the Seller and the Seller is able to carry on its business after the sale of the Assets. 1 5. Indemnification. Seller shall indemnify Purchaser and hold harmless Purchaser from any claim, damage, lawsuit, action, complaint, or other costs arising out of any breach of Seller warranties set forth in this Agreement, or of any other representation or warranty contained within this Agreement. 6. Contracts. Seller warrants that they are not a party to any contract, lease, agreement, or other commitment relating to Seller’s business or to the Assets. 7. Not used. 8. Not used. 9. Arm’s-Length Transactions. This transaction, even though between related parties as the principal of SBI-TX is an employee of Green Hygienics, Inc., shall be considered an arm’s-length transaction as all parties agree to the terms and conditions of the Agreement.Future transactions shall be governed by normal and customary arm’s-length specifications, if deemed necessary. 10. Risk of Loss or Damage. Seller assumes the risk of any loss of or damage to the Assets from the date of this Agreement through the Closing Date. After the Closing, the risk of loss shall be borne by the Purchaser thereafter. 11. Further Actions. Seller agrees to execute any further documents and to perform any further actions necessary to perfect Purchaser’s ownership of all right, title and interest to the Assets. 12. Assignment. Neither Party may assign their respective rights or obligations under this Agreement without prior written consent from the other Party. 13. Closing Deliveries.At the Closing, Seller and Purchaser shall deliver, or cause to be delivered, to the other party: a) A fully executed Bill of Sale and Assignment and Assumption in the form of Exhibit C to this Agreement (the “Bill of Sale”) conveying to Purchaser all personal property to be acquired by Purchaser pursuant to this Agreement and providing for (i) the assignment to Purchaser of the contract rights, and all other intangible personal property included in the Purchased Assets and (ii) Purchaser’s assumption of the Assumed Liabilities; b) A Certificate of an officer of Seller (i) certifying to the attached resolutions of the board of directors and shareholders, if the board of directors deems it necessary, of Seller authorizing this transaction, and (ii) attesting to the incumbency of the authorized officers of Seller executing this Agreement and the Seller’s closing documents; c) A duly authorized and executed Release Agreement required by required by Schedule D; d) A Certificate of an authorized officer of the each party certifying as to the accuracy of their respective representations and warranties under Section 6; 2 e) All Consents necessary to permit Seller to transfer the Purchased Assets to Purchaser; and f) To the Purchaser, all of the books and records of Seller. 14. Additional Covenants: Release of Purchaser and Seller.At Closing, Purchaser and Seller shall enter into a release agreement (the “Release Agreement”) in the form of Schedule D attached hereto. 15. Governing Law. This Agreement shall be construed in accordance with, and governed in all respects by, the laws of the State of Florida, without regard to conflicts of law principles. 16. Counterparts. This Agreement may be executed in several counterparts, each of which shall constitute an original and all of which, when taken together, shall constitute one agreement. 17. Severability. If any part or parts of this Agreement shall be held unenforceable for any reason, the remainder of this Agreement shall continue in full force and effect. If any provision of this Agreement is deemed invalid or unenforceable by any court of competent jurisdiction, and if limiting such provision would make the provision valid, then such provision shall be deemed to be construed as so limited. 18. Notice. Any notice required or otherwise given pursuant to this Agreement shall be in writing and mailed certified return receipt requested, postage prepaid, or delivered by overnight delivery service, addressed as follows: If to Seller: Sensational Brands, Inc., a Texas corporation Tray Harrison 2807 Allen Street #657 Dallas, Texas75204 If to Purchaser: Sensational Brands, Inc., a Florida corporation Attn: Bruce Harmon 1th Street Cape Coral, Florida 33904 19. Headings. The headings for section herein are for convenience only and shall not affect the meaning of the provisions of this Agreement. 20. Entire Agreement. This Agreement constitutes the entire agreement between the Seller and the transferee, and supersedes any prior understanding or representation of any kind preceding the date of this Agreement. There are no other promises, conditions, understandings or other agreements, whether oral or written, relating to the subject matter of this Agreement. 21. Seller Business Activities through Closing. Seller promises and hereby agrees to maintain its current business activities, including all ongoing relationships with customers, clients, suppliers, contractors, or other related parties, until the Closing is complete. Seller further promises that it shall continue to operate its business in the ordinary course, and shall make no sale of assets prior to the completion of the Closing other than those within the ordinary course of business, save for the asset sale pursuant to this Agreement. 22. Closing. The Closing shall take place at 1th Street, Cape Coral, Florida 33904 on November 19, 2012, (the “Closing Date”), unless the Parties agree to another location, date and/or time in writing. 3 IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the day and year first above written. SENSATIONAL BRANDS, INC., a Texas corporation SENSATIONAL BRANDS, INC., a Florida corporation SELLER PURCHASER /s/ Tray Harrison /s/ Bruce Harmon Signature Signature Tray Harrison Bruce Harmon Print Name Print Name President Chief Executive Officer Title Title 4 SCHEDULE A Assets to be Purchased Trademark: SENSATIONAL, Reg. No. 4,050,382, registered November 1, 2011 (see attached), as assigned from Southwest Tissue and Paper Solutions, Inc., a Texas corporation, to Sensational Brands, Inc., a Texas corporation (see attached). 5 SENSATIONAL designs, art work and plates. 6 SCHEDULE B BILL OF SALE AND ASSIGNMENT AND ASSUMPTION This Bill of Sale and Assignment and Assumption Agreement (this “Bill of Sale”), dated as of November 19, 2012 (the “Effective Date”), by and between Sensational Brands, Inc., a Texas corporation (“SBI-TX” or “Seller”), and Sensational Brands, Inc., a Florida corporation (“SBI-FL” or “Purchaser”). Recitals: A.SBI-TX and SBI-FL entered into that certain Asset Purchase Agreement, November _, 2012 (the “Agreement”), which provides, on the terms and conditions set forth therein, for the transfer by Seller and purchase by Purchaser of certain assets of Seller as set forth in the Agreement.Capitalized terms used herein without definition shall have the meanings ascribed to them in the Agreement. B.The assets being sold by Seller and purchased by Purchaser are certain of Seller’s tangible and intangible property (the “Purchased Assets”) as set forth in the Agreement. C.Purchaser desires to obtain all right, title and interest in and to any and all of the Purchased Assets. D.This Bill of Sale is being executed and delivered in order to effect the transfer of the Purchased Assets to Purchaser, as provided in the Agreement. NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller agree as follows: 1.Assignment.Seller hereby sells, grants, conveys, bargains, transfers, assigns and delivers to Purchaser, and to Purchaser’s successors and assigns, all of Seller’s rights, titles and interests, legal and equitable, throughout the world, in and to the Purchased Assets, to have and to hold the same forever.This is a transfer and conveyance by Seller to Purchaser of good and marketable title to the Purchased Assets, free and clear of all encumbrances except as provided in the Agreement or on the Schedules thereto.Subject to the conditions and limitations contained in the Agreement, Seller hereby covenants and agrees to warrant and defend title to the Purchased Assets against any and all claims whatsoever to the extent represented and warranted to in the Agreement. 2.Not Used. 7 3.Further Assurances.Seller agrees that it will, at Purchaser’s request at any time and from time to time after the date hereof and without further consideration, do, execute, acknowledge and deliver or will cause to be done, executed, acknowledged and delivered all such further acts, deeds, assignments, transfers, conveyances, powers of attorney and other instruments and assurances as may be considered by Purchaser, its successors and assigns, to be necessary or proper to better effect the sale, conveyance, transfer, assignment, assurance, confirmation and delivery of ownership of the Purchased Assets to Purchaser, or to aid and assist in collecting and reducing to the possession of Purchaser, any and all Purchased Assets. 4.Amendment or Termination; Successors and Assigns. This Bill of Sale may not be amended or terminated except by a written instrument duly signed by each of the parties hereto.This Bill of Sale shall inure to the benefit of, and be binding upon, each of the parties hereto and their respective successors and assigns. 5.No Third Parties.Nothing in this Bill of Sale, expressed or implied, is intended or shall be construed to confer upon or give to any person, firm or corporation other than Purchaser and Seller, their successors and assigns, any remedy or claim under or by reason of this instrument or any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and agreements contained in this instrument shall be for the sole and exclusive benefit of the Purchaser and Seller, their successors and assigns. 6.Construction.This Bill of Sale, being further documentation of a portion of the conveyances, transfers and assignments provided for in and by the Agreement, neither supersedes, amends, or modifies any of the terms or provisions of the Agreement nor does it expand upon or limit the rights, obligations or warranties of the parties under the Agreement.In the event of a conflict or ambiguity between the provisions of this Bill of Sale and the Agreement, the provisions of the Agreement will be controlling. 7.Governing Law.The rights and obligations of the parties under this Bill of Sale will be construed under and governed by the internal laws of the State of Florida (regardless of its or any other jurisdiction’s conflict-of-law provisions). 8.Counterparts.This Bill of Sale may be executed by facsimile in one or more counterparts and by facsimile, each of which shall be deemed an original and all of which taken together shall constitute one and the same instrument. 8 IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the Effective Date. SENSATIONAL BRANDS, INC. a Texas corporation SELLER: By: /s/ Tray Harrison Name: Tray Harrison Its: President PURCHASER: SENSATIONAL BRANDS, INC. a Florida corporation By: /s/ Bruce Harmon Name: Bruce Harmon Its: Chief Executive Officer 9 SCHEDULE C MUTUAL RELEASE AGREEMENT This Mutual Release Agreement (this “Release Agreement”), dated as of November 19, 2012 (the “Effective Date”), by and between Sensational Brands, Inc., a Texas corporation (“SBI-TX”) and Sensational Brands, Inc., a Florida corporation (“SBI-FL”). RECITALS WHEREAS, SBI-TX and SBI-FL are parties to that certain Asset Purchase Agreement, dated November , 2012 (the “Asset Purchase Agreement”), and this Release Agreement is that certain Release Agreement as that term is defined in the Asset Purchase Agreement; and WHEREAS, SBI-TX and SBI-FL now wish to enter into this Release Agreement with respect to the consummation of the Asset Purchase Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the receipt and sufficiency of which are hereby acknowledged, the parties do hereby agree as follows: 1.Definitions.Any capitalized term used in this Release Agreement without definition shall have the meaning given to such term in the Asset Purchase Agreement. 2.Release by SBI-TX.SBI-TX hereby fully, forever, irrevocably, and unconditionally releases and discharges SBI-FL, including, as applicable, all past and present officers, directors, stockholders, affiliates (including, but not limited to, parent, subsidiary and affiliated corporations), agents, employees, representatives, lawyers, administrators, spouses, and all persons acting by, through, under, or in concert with them, from any and all claims, damages or other sums, including attorneys' fees and costs, which CardWeb may have against them, or any of them, which could have arisen out of any act or omission occurring from the beginning of time to the effective date of this Agreement, whether now known or unknown, and whether asserted or unasserted. 3.Release by SBI-FL.SBI-FL hereby fully, forever, irrevocably, and unconditionally releases and discharges SBI-TX, including, as applicable, all past and present officers, directors, stockholders, affiliates (including, but not limited to, parent, subsidiary and affiliated corporations), agents, employees, representatives, lawyers, administrators, spouses, and all persons acting by, through, under, or in concert with them, from any and all claims, damages or other sums, including attorneys' fees and costs, which SBI-TX may have against them, or any of them, which could have arisen out of any act or omission occurring from the beginning of time to the effective date of this Agreement, whether now known or unknown, and whether asserted or unasserted. 10 4.Miscellaneous. 4.1Severability.The invalidity of all or any part of this Release Agreement shall not render invalid the remainder of this Release Agreement.In the event a court of competent jurisdiction should decline to enforce any provision of this Release Agreement, such provision shall be reformed to the extent necessary in the judgment of such court to make such provision enforceable to the maximum extent that the court shall find enforceable. 4.2Notices.Any notice hereunder shall be sufficient if in writing and telefaxed to the party or sent by certified mail, return receipt requested and addressed as follows: If to SBI-TX: Sensational Brands, Inc. Attn: Tray Harrison 2807 Allen Street #657 Dallas, TX75204 If to SBI-FL: Green Innovations Ltd. Attn: Bruce Harmon 80 SW 8th Street, Suite 2000 Miami, FL33130 4.3Governing Law.This Agreement is made and shall be construed and performed in accordance with the laws of the State of Florida. 4.4Waiver of Agreement.Any term or condition of this Release Agreement may be waived at any time by the party that is entitled to the benefit thereof, but no such waiver shall be effective unless set forth in a written instrument duly executed by or on behalf of the party waiving such term or condition.No waiver by any party of any term or condition of this Release Agreement, in any one or more instance, shall be deemed to be or construed as a waiver of the same or any other term or condition of this Release Agreement on any future occasion.All remedies, either under this Release Agreement, by law or otherwise, will be cumulative and not alternative. 4.5Headings.The headings of the sections of this Release Agreement are for convenience and reference only and are not to be used to interpret or define the provisions hereof. 4.6Counterparts.This Release Agreement may be executed by facsimile and in two (2) or more counterparts, each of which shall be deemed an original and all of which shall constitute one (1) instrument. [SIGNATURE PAGE FOLLOWS] 11 IN WITNESS WHEREOF, each of the parties has caused this Release Agreement to be executed as of the Effective Date. SBI-TX: SENSATIONAL BRANDS, INC. a Texas corporation By: /s/ Tray Harrison Name: Tray Harrison Its: President SBI - FL: Sensational Brands, Inc., a Florida corporation By: /s/ Bruce Harmon Name: Bruce Harmon Its:
